Exhibit 10.1

TWELFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Twelfth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of March 27, 2009 (the “Effective Date”), is by and among
PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement dated as of
April 13, 2007, and as amended by that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of June 12, 2007, and as amended by that
certain Waiver and Eighth Amendment to Amended and Restated Credit Agreement
dated as of August 1, 2007, and as amended by that certain Waiver and Ninth
Amendment to Amended and Restated Credit Agreement dated as of October 5, 2007,
and as amended by that certain Waiver and Tenth Amendment dated as of
November 26, 2007, and as amended by that certain Eleventh Amendment dated as of
December 15, 2008, and as otherwise amended, supplemented or modified from time
to time prior to the Effective Date (the “Credit Agreement”), pursuant to which
the Lenders have agreed to make revolving credit loans to, and participate in
letters of credit issued for, the benefit of the Borrower under the terms and
provisions stated therein; and

WHEREAS, the Borrower has requested that Lenders party hereto amend certain
provisions of the Credit Agreement as set forth herein; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto has entered into this Amendment in
order to effectuate the amendments and modifications to the Credit Agreement set
forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended by deleting the existing Pricing Schedule attached to the Credit
Agreement and inserting in its place as the new Pricing Schedule to the Credit
Agreement the text contained in Annex 1 attached to this Amendment.

Section 3. Decrease of the Borrowing Base.

(a) The Borrowing Base shall be decreased from $479,000,000 to $450,000,000 from
and after the Effective Date until the Borrowing Base shall be otherwise
redetermined in accordance with the Credit Agreement.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders party hereto, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to clause (a) of this Section 3 constitutes the
regularly scheduled Borrowing Base redetermination for Spring 2009 (and shall
not constitute a special redetermination of the Borrowing Base pursuant to
Section 2.21(v) of the Credit Agreement).

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower and Lenders
constituting at least the Required Lenders.

(b) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as though made as of the date hereof or, to the extent any such
representation or warranty is stated to relate solely to an earlier date, such
representation or warranty shall have been true and correct on and as of such
earlier date; and (iv) no Default or Unmatured Default exists under the Credit
Agreement or any of the other Loan Documents.

Section 5. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

 

Page 2



--------------------------------------------------------------------------------

Section 6. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 7. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, shall mean and be a reference
to such Loan Document, the Credit Agreement, the Notes, the Mortgage, the
Guaranty, the Pledge Agreement or any of them, as amended or otherwise modified
by this Amendment; (b) the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower or any
right, power or remedy of the Administrative Agent or the Lenders under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 8. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 9. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 10. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 12. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 13. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND

 

Page 3



--------------------------------------------------------------------------------

DELIVERED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
WITH RESPECT TO THE MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 4



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:  

Executive Vice President and

Chief Financial Officer

ADMINISTRATIVE AGENT AND LENDERS JPMORGAN CHASE BANK, N.A. (successor by merger
to Bank One, N.A. (Main Office Chicago)), as Administrative Agent and as a
Lender By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ John Kovarik

Name:   John Kovarik Title:   Officer ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director and By:  

/s/ David Dodd

Name:   David Dodd Title:   Managing Director BANK OF AMERICA, N.A., successor
by merger to Fleet National Bank, as a Lender By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

COMERICA BANK,

as a Lender

By:  

/s/ Rebecca L. Wilson

Name:   Rebecca L. Wilson Title:   Assistant Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ Deirdre Sanborn

Name:   Deirdre Sanborn Title:   Director and By:  

/s/ Ilene Fowler

Name:   Ilene Fowler Title:   Director

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Senior Vice President

WELLS FARGO BANK, N.A.,

as a Lender

By:  

 

Name:   Title:  

CAPITAL ONE N.A.,

as a Lender

By:  

 

Name:   Title:  

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Twelfth Amendment to the Credit Agreement dated as of
March 27, 2009 (the “Twelfth Amendment”), (ii) acknowledges and agrees that its
consent is not required for the effectiveness of the Twelfth Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party, and (iv) represents and warrants that (a) no
Default or Unmatured Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Twelfth Amendment.

 

PENN VIRGINIA HOLDING CORP., a Delaware corporation

PENN VIRGINIA OIL & GAS CORPORATION,

a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA MC OPERATING COMPANY L.L.C., a Delaware limited liability company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

By Penn Virginia Oil & Gas GP LLC, a Delaware limited liability company, as its
general partner

 

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President

 

S - 4



--------------------------------------------------------------------------------

Annex 1

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurodollar Rate

   2.000 %   2.250 %   2.500 %   2.750 %   3.000 %

Floating Rate

   1.125 %   1.375 %   1.625 %   1.875 %   2.125 %

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Commitment Fee

   0.500 %   0.500 %   0.500 %   0.500 %   0.500 %

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

“Borrowing Base Usage” means, as of any date, the percentage of the Borrowing
Base then in effect represented by the sum of (i) the aggregate principal amount
of all Loans then outstanding under the Agreement, plus (ii) the aggregate face
amount of all Facility LCs then outstanding under the Agreement.

“Level I Status” exists at any date if the Borrowing Base Usage as of such date
is less than 25%.

“Level II Status” exists at any date if the Borrowing Base Usage as of such date
is less than 50% but equal to or more than 25%.

“Level III Status” exists at any date if the Borrowing Base Usage as of such
date is less than 75% but equal to or more than 50%.

“Level IV Status” exists at any date if the Borrowing Base Usage as of such date
is less than 90% but equal to or more than 75%.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status as of such date.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table.

Annex I – Pricing Schedule